People v Sears (2016 NY Slip Op 07981)





People v Sears


2016 NY Slip Op 07981


Decided on November 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2013-11068
 (Ind. No. 45/13)

[*1]The People of the State of New York, respondent,
vAllah Sears, appellant.


Lynn W. L. Fahey, New York, NY (Barry Stendig of counsel), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and Alexander Fumelli of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered November 21, 2013, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Under the circumstances of this case, including the defendant's background, which includes a prior felony conviction from which an appeal was taken (see People v Sears, 9 AD3d 472), we conclude that the defendant's waiver of his right to appeal was valid (see People v Sanders, 25 NY3d 337, 340-342; cf. People v Zaffuto, 138 AD3d 1156; see generally People v Brown, 122 AD3d 133, 138). The defendant's valid waiver of his right to appeal precludes appellate review of the denial of that branch of his omnibus motion which was to suppress physical evidence (see People v Kemp, 94 NY2d 831, 833; People v Cannon, 123 AD3d 1138; People v Vaiana, 119 AD3d 879).
DILLON, J.P., HINDS-RADIX, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court